Dawson, J.
(dissenting): Defendant’s power wires were strung alongside a country road — it being undetermined whether they were actually located in the roadway or encroaching a few feet into the adjoining field. There they remained for six years without harming or being capable of harming anyone. Then the tenant of the land built this silo under the power wires when he had a whole 160-acre farm on which to build it! Within three days thereafter this fatal accident happened to the tenant’s hired man. It occurs to me that this case falls clearly within the rule of the textbooks, and of our own precedents in negligence cases, which is to this effect:
While liability attaches to all consequences of negligence which are natural and probable and which are reasonably to be anticipated, liability does not extend to any consequences so extraordinary and unlikely to happen that they could not reasonably have been foreseen. It seems clear to me that this case falls within this rule and the authorities cited in its support in Beldon v. Hooper, 115 Kan. *77678, 224 Pac. 34, syl. ¶ 1. (See, also, Harper’s Law of Torts, § 128; 1 Cooley on Torts, 3d ed., 128.)
I therefore dissent.
Btjrch and Thiele, JJ., concur in the dissent.